Case: 12-1248     Document: 95   Page: 1    Filed: 11/06/2012




          NOTE:   This order is nonprecedential.

   mutteb ~tates ~ourt of ~peals
       for tbe jfeberal ~trtutt

         UNION STEEL, LG HAUSYS, LTD.,
           LG HAUSYS AMERICA, INC.,
          AND DONGBU STEEL CO., LTD.,
               Plaintiffs-Appellants,
                            v.
                   UNITED STATES,
                   Defendant-Appellee,
                           AND

                NUCOR CORPORATION,
                  Defendant-Appellee,
                           AND

     UNITED STATES STEEL CORPORATION,
              Defendant-Appellee.


                     2012-1248, -1315


   Appeals from the United States Court of International
Trade in consolidated case no. 11-CV-0083, Judge Jane A.
Restani.
Case: 12-1248       Document: 95    Page: 2     Filed: 11/06/2012




UNION STEEL v. US                                            2



                        ON MOTION


                Before SCHALL, Circuit Judge.
                         ORDER
    The Committee to Support U.S. Trade Laws moves
without opposition for leave to file a brief amicus curiae in
support of affirming the decision of the United States
Court of International Trade.
      Upon consideration thereof,
      IT Is ORDERED THAT:
      The motion is granted.

                                     FOR THE COURT


                                     /s/ Jan Horbaly
                                     Jan Horbaly
                                     Clerk

s25